DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	Examiner appreciates Applicant’s time and efforts in the compact prosecution of this Application.  If Applicant sees benefit in an interview or of any further appropriate assistance, Examiner encourages the Applicant to call the number below.

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 6/7/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamabe (WO 2017038045; using US 2018/0183142) in view of Canora (US 6,025,811).

 Claim 1: (Independent claim)
As for claim 1, Hamabe teaches an antenna device, comprising: 
a first conductor layer (Fig. 2, el. 2,3); 
a second conductor layer that is located opposite to the first conductor layer (Fig. 2, el. 7); 
a first dielectric layer that is located between the first conductor layer and the second conductor layer (Fig. 2, top layer of el. 1);
a third conductor layer that is located opposite to the second conductor layer (Fig. 2, el. 8);  
and a second dielectric layer that is located between the second conductor layer and the third conductor layer (Fig. 2, layer between el. 7 and 8),
wherein the first conductor layer includes: a feed element to which power is supplied (Fig. 2, el. 2);
a first grounding element that is located next to the feed element in a first direction via a first gap and grounded (Fig. 2, el. 3, gap between el. 2 and 3);  
… the second conductor layer includes: a floating element that is located opposite to the feed element (Fig. 4, el. 7a) … and insulated from the first conductor layer (Fig. 2); 
and a second grounding element that is located opposite to the first grounding element … and next to the floating element in the first direction via a second gap, and grounded (Fig. 4, el. 7b), 
and the third conductor layer includes a third grounding element that is located opposite to the floating element and the second grounding element and grounded (Fig. 3, 4, el. 8).
However, Hamabe does not teach and a parasitic element that is located along the feed element and the first grounding element and insulated from the feed element and the first grounding element which would put the parasitic element opposite the first grounding element and the feed element.
Nevertheless, Canora teaches these limitations (Fig. 2A, el. 14’).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the instant invention of Hamabe and combine the technology of Canora.
The motivation for this combination is to allow the invention of Hamabe to modify directivity and increase gain in a certain direction.
Claim 2: (dependent on claim 1)
 	As for claim 2, Hamabe in view of Canora further teaches wherein the floating element and the second grounding element form a shape that is asymmetric with respect to the second gap (Hamabe, Fig. 4; the term asymmetric corresponds to a mirror image along a center line.  The prior art floating element and the second grounding element are not identical.  Further, a diagonal center line would also create asymmetry, as “with respect to” is similar language to corresponding, which is broad language).

Claim 3: (dependent on claim 1)
 	As for claim 3, Hamabe in view of Canora further teaches wherein the first gap at least partially overlaps the second gap in a plan view of the first conductor layer (Hamabe, Fig. 4).

Claim 8: (dependent on claim 1)
 	As for claim 8, Hamabe in view of Canora further teaches wherein the parasitic element at least partially overlaps the second gap in a plan view of the first conductor layer (Hamabe, Fig. 3, 4; Canora, Fig. 2A-C; the combination of the two inventions (where you apply the parasitic of Canora to Hamabe), would read on the limitations above).

Claim 9: (dependent on claim 1)
	As for claim 9, Hamabe in view of Canora teaches the limitations as taught above 
 	Examiner submits Official Notice that wherein the parasitic element is longer in the first direction than a sum of lengths of the feed element, the first gap, and the first grounding element as asserted to “be well-known, or to be common knowledge in the art” and “capable of instant and unquestionable demonstration as being well-known”.  The art of designing the length of a radiator to resonate at a certain frequency is unquestionably well known.
 	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take this well known technology and apply it to the prior art of Hamabe in view of Canora.
 	The motivation for this combination is to adjust the resonant frequency of the parasitic and/or increase the range of the antenna.

Claim 10: (dependent on claim 1)
 	As for claim 10, Hamabe in view of Canora further teaches an electrical appliance that includes the antenna device according to claims 1 (Hamabe, Abstract).

Allowable Subject Matter
Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE K KIM whose telephone number is (571)272-2870.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/GRAHAM P SMITH/Primary Examiner, Art Unit 2845